Title: To George Washington from Timothy Pickering, 6 March 1795
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          War Office March 6th 1795
        
        A full and accurate investigation of the subject of the Georgia sale of lands, the extinguishment of the Indian rights to the same, and the predatory war on the frontiers of that State and

of the South Western Territory, agreeably to the directions expressed in your letter of yesterday, cannot probably be completed until the forepart of next week. When I can ascertain the day on which a report will be ready, I will give immediate information.
        The legislature of Pennsylvania appear disposed to make to the United States a cession of so much land at Presqu’Isle as shall be necessary for the fortifications and the accommodation of a Garrison. A Committee of the House have called on me to be informed whether the General Government would establish a military post at that place. I promised to submit the matter to your consideration, as soon as you were relieved from the pressure of business incidental to the closing of a session of Congress.
        I am inclined to think it was the sense of the Gentlemen in the federal Legislature who adverted to the subject, that this establishment should be made under the orders and at the expence of the United States. I confess that no one position on the great lakes strikes me as more important; because it is as the door by which we may best enter into all the rest above Niagara, and because it affords the finest harbour on lake Erie.
        The State of Pennsylvania having last year sent to Le Boeuf a quantity of military and Quarter Master’s Stores, I desired a Return of them, which is inclosed. What portion of them has been expended by the State Troops was not known: probably the great bulk of them remain in good order. The Gentlemen of the State Legislature intimated that it might be agreeable to the United States to receive these stores at their value. I observe among them the apparatus of a Saw Mill, which it will be extremely desirable to have erected this summer; because it will be essential to the construction of the boats and vessels necessary for the transportation of Troops, stores and provisions for taking possession of the Western Posts, in 1796, and for supplying any posts which we may retain of those now occupied on the Miami River, or which may be erected there or at Sandusky. Without the proposed establishment at Presq. Isle, the difficulties in the way of taking prompt possession of the Western posts appear to me to be almost insuperable. I have the honor to be with great respect Sir Your most obed. Servant
        
          Timothy PickeringSecy of War
        
       